Woods, J.
The only question in this case is whether the testimony of the witness, Henry Russell, and the paper containing the admission of the defendant and signed by his counsel in the case, were properly left to the jury as evidence of a sufficient notice from the plaintiff to the defendant, Leman Cowles, to entitle him to bring the action.
In Woodman a. v. Tufts & a., 9 N. H. Rep. 88, the court say, “ It would seem to be an easy matter to make a complaint for a nuisance intelligible to the person continuing it. No particular form of words is required. The person continuing a nuisance should be so far apprised of the injury done, and of the claim made for redress as not to be taken by surprise and subjected to unnecessary costs by .the commencement of a suit against him.”
In Car letón v. Redington, 1 Foster’s Rep. 291, it was held that all that is required in such notice or request is, that it be “ so distinctly and definitely made, as that the person to whom it is addressed shall fully understand the ground of complaint, and that the party is unwilling that the nuisance should be continued, and that he desires .its removal.” “And that it is immaterial whether such notice or information be *279brought home to the knowledge of the party by acts or by words.”
The present action is for diverting the water from the plaintiff’s shop by means of a dam, across the north channel of Sugar river, which turned it into another channel upon the other side of an island. In an interview, in which the respective claims of the parties were the subject of earnest discussion, the plaintiff, Snow, stated his claim to be to seven-eighths of the water; and that Cowles, having begun it should have law enough before he got through. Now we think the jury were fully justified in finding, upon that evidence, that the defendant, Leman Cowles, was apprised by the conversation, that the plaintiffs claimed that the alleged obstruction of the water was against their rights, and that they insisted upon its removal. The reason for which the law entitles the party continuing a nuisance existing at the time of his purchase, to a notice of the character of the erection, seems to be fully answered by such a notice as this case finds. ■
Judgment on the verdict.